IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00259-CV
 
Joseph W. Graves,
                                                                      Appellant
 v.
 
Weldon W. Alders,
                                                                      Appellee
 
 
 

From the 253rd District Court
Liberty County, Texas
Trial Court # 64353A
 

MEMORANDUM 
Opinion

 
          Appellant has filed a
motion to dismiss this appeal.  Appellee
has not filed a response.  Accordingly,
the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).
PER CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed December 22, 2004
[CV06]




 


                                                                   BILL VANCE
                                                                   Justice

Before Chief Justice Gray,
      Justice Vance, and
      Judge Strother (Sitting by Assignment)

      (Chief Justice Gray dissenting)
Writ Denied
Opinion delivered and filed December 17, 2003
[CVO6]